GIBBONS, Circuit Judge
(concurring in part and dissenting in part with whom SEITZ, Chief Judge, joins).
I join in Part IIA (fee litigation time), Part V (proportion assessed against unrepresented class members) and Part VI (future time) of Judge Aldisert’s opinion for the court, and in his conclusions insofar as they are supported by the analysis in those parts of the opinion. I also concur in Part I (Berger fee) of that opinion, although the compensability of time spent by the Berger firm on this case is a close question under the time-keeping rule recently announced by Chief Judge Seitz in In re Meade Land & Development Co., 527 F.2d 280 (3d Cir. 1975).1 Since I do not agree with the majority’s treatment in Part IIB (intervention time) or Part III (double award for contingency and quality), I cannot join in the majority’s conclusions to the extent that they depend on those parts of the opinion. I approve the refinements of the Lindy Brothers I standards set forth in Parts IVA, B and C, but I believe that they were actually mandated by our prior opinion. Since these standards were disregarded by the district court, I dissent from Judge Aldisert’s holding in Part IVD that they should not be applied to this case.
I. INTERVENTIONS
The district court found as fact that the Kohn and Berger firm together spent 181.-20 hours arranging for the intervention of other parties into the litigation.2 I accept this finding. The district court then determined that these efforts had materially benefited the recovery class and thus were compensable from the settlement fund because the injection of “substantial national firms” into the litigation “afforded broad geographical representation to the class” and enhanced the likelihood of class action certification, thereby increasing pressure on defendants to settle.3 In the circumstances of this case, I perceive no such benefit.
In' October, 1966 the United States obtained criminal indictments in the Western District of Pennsylvania charging the plumbing fixture manufacturers with a horizontal price-fixing conspiracy in violation of the Sherman Anti-Trust Act. Thirteen defendants pleaded nolo contendere to these criminal charges and three others were convicted in May, 1969 after a full trial. These convictions were affirmed. In *123his opinion for the affirming court Chief Judge Seitz said: “We emphasize at the outset our conclusion that the evidence of an illegal price-fixing conspiracy is compelling.” He concluded: “[T]he cumulative effect of the government’s case was overwhelming.” 4
Two months after the. criminal indictments were returned, Attorney Harold Kohn filed the instant class action on behalf of a national class of builder-owners allegedly damaged by the price-fixing scheme. Several hundred other civil actions raising similar issues were commenced throughout the country, all of which the Judicial Panel on Multidistrict Litigation transferred to the Eastern District of Pennsylvania.5 Although not all of the 370 cases consolidated in the Eastern District of Pennsylvania fell in the builder-owner class involved in this settlement and litigation, this class was by far the largest.6
As Judge Aldisert points out,7 the settlement for the builder-owner class was finalized before there was a formal and final class certification. The district court evidently attached great significance to this fact in assessing the extent to which the class benefited from the work on interventions. The district court cites one case8 where national class certification was denied because the court was not satisfied that the financial strength of the petitioning representative was sufficient to conduct a protracted litigation. The district court apparently viewed the certifiability of the builder-owner class in this case with some apprehension. I do not share that concern.
It was perfectly clear from the beginning that this case, had it gone to trial, would have proceeded as a Rule 23 class action. The district court acknowledged in its initial fee determination that the plumbing fixture antitrust litigation involved the largest number of cases consolidated in a single district by the Judicial Panel on Multidistrict Litigation.9 Kohn’s complaint was filed as a class action. The district court recognized the desirability of class action treatment, for it established a temporary class of plaintiffs and designated Kohn’s clients as their temporary representative.10 The district court’s concern with plaintiffs’ financial strength is misplaced. P.D.Q. Inc. v. Nissan Motor Corp. in America, 61 F.R.D. 372 (S.D.Fla.1973), upon which the district court relies, is quite dissimilar to this case. There the district court refused to certify two plaintiffs in an antitrust action as class representatives for all purchasers of Datsun automobile from 1968 to 1972. The prospective class numbered in excess of 600,000 and the court felt that two individual representatives had inadequate resources to provide notice, to finance the litigation and otherwise protect the interests of class members. Here, however, the class is not individual purchasers but builder-owners; moreover, the vast number of suits filed is itself testimony to the financial power of the litigation class.11
In the context of this appeal, the absence of a formal and final class certification is of no consequence in determining the compensability of attorney time spent on plaintiff interventions. As pointed out both by *124Chief Judge Seitz in Lindy Brothers 112 and Judge Aldisert in the majority opinion, the action for attorney’s fees in common fund cases is grounded in quantum meruit. The touchstone for the compensability of services rendered is benefit to the class. Since this case would undoubtedly have proceeded to trial as a class action, and since the plaintiffs who did not opt out would be finally bound by a judgment, they all had a compelling incentive for vigorous prosecution irrespective of their status as named class representative or unnamed class member. Berger concedes that after the 1966 amendments to Rule 23 intervention in cases like this one is not essential to protect or promote a client interest.13 And although after those amendments intervention is still permissible, when the class is already represented in fact by a class representative able to procure the services of an attorney of the skill and vigor of Kohn, intervention seems to me to be an essentially meaningless ritual.
Judge Aldisert urges that the district court’s conclusion that the presence of Berger’s clients as plaintiffs in the case added weight to the in terrorem effect of the lawsuit and concomitantly to the pressure to strike a settlement, is a finding of fact which we cannot disturb under Rule 52(a). If that finding is intended as a determination that Berger’s presence as a representative of class members did in fact operate to produce a more favorable or more prompt settlement, on this record the finding is totally devoid of evidentiary support.14 Although by invoking the “clearly erroneous” standard of review an appellate court can adorn- an affirmance of a factual finding below with an aura of respectability, that does not make the affirmance necessarily correct. I believe that the majority has abdicated even its nominal appellate function in this instance. There is no evidence whatsoever in the record to substantiate the district court’s bald declaration that the presence of Kohn and Berger as attorneys for intervenors rather than as attorneys for class members had any effect upon the defendants’ decision to settle. The district court allowed, and the majority has affirmed, compensation from the unrepresented class members for services in seeking to intervene, on the theory that as a matter of law such services will be presumed to be class-benefiting. Such a presumption is inconsistent with the intended purpose of the class action procedural device and with the patent realities of the litigation in this case.
Intervention is a practice that has insinuated its way to the procedural bone of massive class action cases of this kind.15 At its best intervention by appropriate parties may broaden the plaintiffs’ financial base, fortify their resolve, and conduce to and quicken settlement. At its worst, indiscriminate intervention will protract a litigation, produce much duplication of effort, and if compensated, fritter away the precious recovery fund. Judge Wyatt of the Southern District of New York has taken what seems to be the first step toward curbing abuse of the practice by denying Berger and Kohn compensation for intervention work performed in connection with the massive antibiotic industry antitrust suit settled in his court. In denying the fee request Judge Wyatt observed: “As to such attempted interventions, hours spent in such work, whether by the Berger firm or the Kohn firm, ought to be disregarded *125because there was never any reason for it » 16
I do not mean to suggest that the coimpensability of time spent preparing interventions can easily be determined by reference to hard-and-fast rules. In the case of non-class litigation the intervention of a prominent or powerful party may materially contribute to the creation of a benefit common to all plaintiffs, making recovery in quantum meruit appropriate. Whether this is indeed the case must be determined in the first instance by the trial court. I believe, however, that this inquiry should be a searching one, and the inference of benefit not casually drawn.
With respect to class action litigation, the court’s responsibility is not markedly different, although I believe the problem is more susceptible to judicial rule-making. Although the majority reserves decision on the point, I can envisage no situation where intervention occurring after a class certification will benefit the class in any compensable fashion. Judge Aldisert recognizes that certification pursuant to Rule 23 contemplates fair and adequate representation of all class interests, and I cannot see how intervention by a party who will in any event be bound by a judgment will impel more vigorous prosecution of the claim or intimidate a potentially liable defendant into settling on terms favorable to the class.
Where, as here, a settlement is reached before a formal certification is made, the district court must engage its talents in realistically appraising the value to the class of plaintiff interventions. The pivotal inquiry is not whether the interventions contribute to the settlement; rather it is whether absent intervention class certification is likely. If a settlement is inevitable after the class is certified, time spent on intervention should not necessarily be deemed beneficial to the class simply because the intervention accelerates an otherwise foreordained result. In this case I think it plain that Berger’s and Kohn’s efforts had no in terrorem effect because class certification was certain. Accordingly, I feel constrained to disallow from the fee computation the 181.20 hours spent by their firms in pursuing interventions.
II. DOUBLE AWARD FOR CONTINGENCY AND QUALITY OF REPRESENTATION
In computing the fee award the district court doubled the hourly rate of compensation found to be reasonable for the services in question in nine categories of work.17 This doubling was performed in the expressed belief that the contingent nature of the lawsuit and the unusual quality of the services rendered warranted compensation one hundred percent higher than the assigned reasonable hourly time rates.18 In doing so the district court acted inconsistently with both the letter and the spirit of the law of the case announced in Lindy Brothers I. I dissent from the majority’s acquiescence in this thinly-veiled end-run around our prior opinion. The case is old, but appellate judges cannot operate on the premise that what was unacceptable on the first appeal becomes palatable by attrition.
Before turning to my understanding of the law of this case one of the nine time categories — intervention—requires separate treatment. Since in Part I above I conclude that the 181.20 hours in this category conferred no benefit on the class, obviously I conclude that the $26,170.00 at which this time was valued should not have been doubled to $52,340.00.
*126The eight other time categories which were doubled — pleadings, discovery, court appearances, settlement, settlement administration, briefs and legal research, general matters, and other appellate proceedings— all did, in my view, benefit the class. Whether the reasonable hourly rates for time spent in each of these categories should have been doubled, however, is another matter entirely.
In Lindy Brothers I we said:
“While the amount thus found [on the basis of time] to constitute reasonable compensation should be the lodestar of the court’s fee determination, there are at least two other factors that must be taken into account in computing the value of attorneys’ services. The first of these is the contingent nature of success.
The second additional factor . is the extent, if any, to which the quality of an attorney’s work mandates increasing or decreasing the amount to which the court has found the attorney reasonably entitled. . . . The value to be placed on these additional factors will, of' course, vary from case to case. Often, however, their value will bear a reasonable relationship to the aggregate hourly compensation." 487 F.2d 168-69 (emphasis supplied).
The question, then, is whether a valuation of the contingency and quality factors in this case at one hundred per cent of the reasonable value of the services performed bears a reasonable or a totally unreasonable relationship to that value. It seems clear to me that the district court, bent on justifying a calculation which in the aggregate produced almost the identical numerical total we had previously reversed,19 arbitrarily selected a multiplication factor of one hundred per cent without really analyzing the factors which in Lindy Brothers 1 we said should govern disposition of the fee question. Judge Aldisert’s analysis in Parts IIA and V of the majority opinion corrects the district court’s arbitrary calculations in substantial measure. But we have the same obligation respecting the entire case. Such appellate deference to an arbitrary and unexplained selection of a one hundred per cent quality and contingency factor is the seed which may bear fruit in the undermining of the significant advance in the law which Lindy Brothers I heralded.20 For if the district courts can pull contingency and quality multipliers out of thin air, calculating the reasonable value of an attorney’s time as a measure of the quantum meruit for his services to unrepresented class members will soon become a meaningless rite. Then the reasonable value of the attorney’s time will soon become a lodestar leading in no certain direction, a compass without a card, and fee awards in class actions will be as standardless as before we acted to rationalize the process. Obviously, the majority is concerned that this danger exists and recognizes the need for the application of objective criteria in Parts IVA, B and C of the opinion of the court. But I am at a loss to understand why those criteria should not be applied to this case.
A. Contingency.
In discussing the contingency factor in Lindy Brothers I Chief Judge Seitz wrote:
In assessing the extent to which the attorney’s compensation should be increased to reflect the unlikelihood of success, the district court should consider *127any information that may help to establish the probability of success. The most important such information in a civil antitrust suit may be the progress of any criminal action brought against the defendants. Here, the United States had obtained indictments against all the defendants before the civil suits were filed; the defendants who pleaded not guilty had been convicted before serious settlement negotiations were begun; and those convictions were affirmed before the court gave final approval to the settlement. The court may find that the contingency was so slight or the amount found to constitute reasonable compensation for the hours worked was so large a proportion of the total recovery that an increased allowance for the contingent nature of the fee would be minimal.
487 F.2d at 168 (emphasis supplied; footnote omitted).
The district court correctly held that the reasonable value of the attorney’s services was not so large a proportion of the total recovery as to preclude an increased allowance on that ground.21 And although the district court acknowledged the relevance of the other factor — the magnitude of the contingency in this case is positive proof that compliance with our prior mandate was in form but not in substance.
In the first place, the district court, in concluding that a doubling of the reasonable time-based fee was appropriate under the circumstances, made no effort to allocate proportions of the fee increase between the quality and contingency factors.22 In Part IVA the majority says:
Finally, we underscore that once a district court determines the “lodestar” it should inquire separately in the contingency and quality factors, and make specific findings of fact as to each.23
Patently, this was not done in this case. I am at a complete loss to understand how the majority can affirm the doubling here. We know that the mark-up totaled one hundred per cent, but we can only speculate whether the district court weighed the contingency factor at one per cent or ninety-nine per cent. At a minimum, Lindy Brothers I must be read, and the majority so reads it, as requiring the district court to state with some degree of precision the multiplication factors individually attributable to the quality and contingency criteria.
In the second place, the district court’s effort to distinguish away the significance of the factors to which Chief Judge Seitz, discussing contingency, made specific reference is disingenuous. The opinion refers to the uncertainty of the class members’ ability to prove liability and damages. This is a price-fixing conspiracy ease. The defendants some of whom pleaded nolo contendere and others of whom pleaded guilty, are sellers of plumbing fixtures. The plaintiff class of builder-owners are purchasers for use of plumbing fixtures. The contingency respecting the existence of the conspiracy to fix prices was virtually nil.24 If there *128were overcharges and the plaintiffs paid them they were injured in their business or property within the meaning of Section 4 of the Clayton Act, 15 U.S.C. § 15. The only speculative element was whether overcharges resulted from the conspiracy, and if so, how much. Since I have never heard of a price-fixing conspiracy aimed at reducing prices to consumers I cannot take seriously the contention that the existence of overcharges involved a significantly speculative element in the case. Some recovery was virtually certain; what speculative element there was related to the amount, not the probability, of potential recovery.
When Lindy Brothers I was written it was as obvious as it is now that the amount of potentially recoverable damages was not certain. But Chief Judge Seitz did not advert to the certainty of proving damages, as opposed to the certainty of proving liability, in discussing the element of contingency. I do not say that he excluded that factor as irrelevant. I do say that in a case where some recovery is virtually certain, the fact that the total recovery may be uncertain cannot, consistent with the spirit of Lindy Brothers I, justify a substantial departure from the lodestar of reasonable value of services computed on a time basis.
In an attempt to fortify the district court’s feeble analysis of the contingency question, Judge Aldisert interjects a factor the relevance of which escapes me. The majority opinion says:
Moreover, at the outset of the civil litigation, defendants challenged the propriety of a national class action on the ground that it was unmanageable.25
The certifiability of a proposed class action is a contingency factor, certainly. But it is not the kind of contingency to which Lindy Brothers I refers. If the class action manageability determination had excluded the unrepresented builder-owners they' would not have benefited from the attorney services and the attorneys could not recover on a quantum meruit basis from the builder-owners’ proportion of any recovery fund. That these attorneys rather than some others in another lawsuit represented the builder-owners in no way increased the value of the instant services to them. The contingency factor to which Lindy Brothers I refers is the probability of success in the lawsuit, not the probability of success in enlarging the class so as to maximize the fee.
Finally, I search in vain for the place in the record where the district court, having considered the relevant criteria bearing on contingency, “identifped] those factors supporting its conclusion, state[d] the specific amount by which the basic fee should be increased due to the contingency of success, and [gave] a brief statement of reasons therefor.”26 I agree that an appellate court may find “an abuse, or more accurately a ‘misuse’, of discretion where the trial court utilizes improper standards or procedures in determining fees.”27 A comparison of the district court opinion with Part IVB of the majority opinion is all that is required to conclude that an “abuse” or “misuse” of discretion took place with respect to the contingency factor.
B. The Quality Factor
The majority opinion in Part IVB makes explicit what was certainly implicit in Lindy Brothers I and what was previously explicated by Chief Judge Seitz in Merola v. *129Atlantic Richfield Co., 515 F.2d 165, 168-69 (3d Cir. 1975). The quality factor deals with superior representation that produces a highly favorable result in an atypically short time, or with inferior representation that produces a pedestrian result with the meter running. This factor simply is not implicated in what I believe are the large majority of fee calculations where quality representation is amply rewarded at hourly rates reflecting counsel’s experience and stature at the bar.28 As with the contingency factor, the majority indicates that the district court should identify those factors supporting its conclusion that the fee should be increased or decreased due to quality of the work.29 But in this case the district court made no real effort to consider the functional interrelationship between time and result accomplished. That was error, since it leaves us entirely in the dark as to the district court’s evaluation of the efficiency of representation. That mistake compounds the district court’s failure to separate the contingency and quality determinations.
Part III of Judge Aldisert’s opinion refers to two “findings” of the district court which are characterized as not clearly erroneous and which are apparently offered in support of the conclusion that the quality of representation in this case merited a substantial (but nowhere quantified) increase in the basic fee.30 The first of these “findings” is that this was a massive lawsuit. It was indeed. But its size is reflected in the number of hours devoted to it. For example, in arriving at the total fee to be doubled the district court included the reasonable value of 939.25 hours in a category called “settlement administration,” which includes 100 hours of future time at $100.00 an hour. Obviously, as membership in the class increases the paperwork of administering a distribution of a settlement increases. But unless it can be shown (and it has not) that by virtue of the increase the unit cost of distributing the settlement to each class member decreased, it cannot be said that the quality of the attorneys’ work in this category was unusually beneficial. Absent unusually beneficial services the lodestar of reasonable value on time basis should control. The finding of complexity in the lawsuit is not relevant to the benefit conferred.
Another “finding” relates to the conduct of the lawsuit. The district court concluded that the total time spent by petitioners in this case is relatively low when one considers the results accomplished.31 Here, at least, the district court dealt with the relationship between quality and benefit. But I do not accept Judge Aldisert’s position that our review of the district court’s evaluation of efficiency and accomplishment is confined to the clearly erroneous standard. Rather, as Part IVB of his opinion amply demonstrates, we must endeavor to consider whether the district court made any serious effort to justify its conclusion by reference to materials in the record and discernible standards of comparison.
C. The Majority’s Inconsistency
The patent inconsistency between Part III and Parts IVA, B and C of the majority opinion is explained in Part IVD. Because *130this case is now five years old, “we will not require the district court to reconsider its determination,”32 even though it did not comply with our prior mandate. This kind of appellate performance can best be ascribed to the “déjá vu” or “fatigue” school of jurisprudence. It reflects, I am sure, the pragmatism of appellate judges who overwhelmed by the caseload, yield to the temptation of affording undue deference to the initial decisionmaker. A further manifestation of the tendency is the favorable citation of Judge Smith’s baseball analogy,33 an analogy that I find singularly inapt when applied to appellate review. After the third out in the ninth inning the baseball game is over. But the provision for appellate courts means that the game of litigation is, or at least should be, played by different rules. In Merola v. Atlantic Richfield Co., 493 F.2d 292, 295 (3d Cir. 1974), Judge Garth stated our role in the following terms:
“It is well-settled that the awarding of attorneys’ fees is a matter of discretion for the district court. See Tranberg v. Tranberg, 456 F.2d 173,175 (3d Cir. 1973). In applying this limited standard, however, this Court will scrutinize conclusions of law and findings of fact (upon which the award is based) according to traditional precepts. Where a District Court errs as a matter of law by utilizing improper standards or procedures in determining fees, an abuse of discretion occurs. Lindy Bros. Builders, Inc. v. American Radiator & Standard Sanitary Corp., supra, 487 F.2d at 166. Similarly, clearly erroneous findings of fact require reversal.”
Accord, In re Meade Land & Development Co., supra, 527 F.2d at 283-84. I have no stronger desire than Judge Aldisert to engage in endurance contests with district courts, but if the rule of law is to be preserved, our stamina must be equal to theirs. Reversible error has once again been committed below, and I believe that we are duty-bound to grant relief from that error.
The most pernicious manifestation of the majority’s tendency to avoid judging in this case — which I suggest threatens the very institution of appellate review for error — is its announcement that we are going to shield ourselves in advance from the consideration of similar errors which may have occurred in fee applications already adjudicated but not yet reviewed.34 What source, other than the “fatigue” factor, is there for our authority, as an intermediate court charged with review for error as of right, to adjudicate in this case the rights of litigants not before us? Certainly Parts IVA, B and C of Judge Aldisert’s opinion announce no new principles. Compare Chevron Oil Co. v. Huson, 404 U.S. 97,106-07, 92 S.Ct. 349, 30 L.Ed.2d 296 (1971). Recognizing that mathematical precision in applying the standards established in Lindy Brothers I and the decision today is neither possible nor necessary, something more than was done here is required. This court has an obligation to correct the procedural error below. Merola v. Atlantic Richfield Co., supra; In re Meade Land & Development Co., supra. We should not shirk that obligation in this or any other case for the sake of closing the file.
CONCLUSION
Examining the record in which the district court acted, I am inclined to agree that the settlement of $10.75 per bathroom unit sold during the term of the price-fixing conspiracy was a favorable one, negotiated with the expenditure of a quite reasonable amount of time. But I have no idea what weight the district court gave to this factor in arriving at its one hundred per cent markup. I am less inclined to see any *131record support for the application of a contingency factor in any of the ranges which the majority says might have been proper. But here, as well, I have ho idea what weight the district court gave to the contingency factor.
The category three claimants should pay 27.8 per cent of the equitable fund attorneys’ fee determined as follows:

Time Reasonable


Category (hours) Value

1. Pleadings 87.00 $ 7,205.00
2. Discovery 1,609.55 135,524.50
3. Court Appearances ' 604.65 60,440.00
4. Settlement 531.20 53,557.50
9. Settlement Administration* 939.25 71,218.75
10. Briefs and Legal Research 433.25 41,349.50
11. General Matters 1,686.33 150,585.35
12. Other Appellate Proceedings 17.50 1,750.00
Paraprofessional and law
student time 4,874.00
Total Fee $526,504.60 X .278
Assessed against Category 3 claimants: $146,368.27
I would remand in No. 74-2189 with instructions to enter judgment fixing the fee to be paid from the category 3 fund at no less than $146,368.27, and with instructions to calculate the contingency and quality factors, if any, applicable to the eight attorney time categories listed above, in accordance with Parts IVA, B and C of the majority opinion. Were I applying the majority formulation I would find it difficult, indeed, to articulate a justification for a hundred per cent markup on this record.

. Lindy Bros. Builders, Inc. v. American Radiator & Standard Sanitary Corp., 382 F.Supp. 999, 1005 (E.D.Pa.1974). The large proportion of this work was performed by the Berger firm. See id. at 1007.


. Id. at 1013.


. United States v. American Radiator & Standard Sanitary Corp., 433 F.2d 174, 182, 207 (3d Cir. 1970), cert. denied, 401 U.S. 948, 91 S.Ct. 929, 28 L.Ed.2d 231 (1971).


. In re Plumbing Fixtures, 295 F.Supp. 33 (Jud. Panel Multidst.Lit.1968).


. In contrast to the $24,000,000 settlement negotiated for the builder-owner class, a $1,000,-000 settlement was approved for the wholesaler class and a $2,000,000 settlement for the contractor class. See Lindy Bros. Builders, Inc. v. American Radiator & Standard Sanitary Corp., 341 F.Supp. 1077, 1079-80 (E.D.Pa. 1972), rev’d, 487 F.2d 161 (3d Cir. 1973).


. Majority opinion at 112.


. P.D.Q. Inc. v. Nissan Motor Corp. in America, 61 F.R.D. 372 (S.D.Fla.1973).


. 341 F.Supp. at 1079. ,


. Id. at 1080.


. The builder-owner class includes among many others: Lefrak Organization, Hilton Hotel Corporation, Loew’s Theatre and Realty Company, and Humble Oil & Refining Company.


. 487 F.2d at 165.


. Berger’s deposition testimony is to the effect that such intervention work was “customary.” One member of Berger’s firm testified as follows concerning intervention work performed in the case:
We were able to establish standard forms of intervention. Often we would collect up a number of them before filing a motion for intervention so that several intervenors would be part of a single motion for intervention.
* * * * * *
My best recollection is that it was certainly in excess of 500 and maybe even closer to 1000 or more individual intervenors.
Brief for Appellants at 32.


. Krasnov v. Dinan, 465 F.2d 1298, 1302 (3d Cir. 1972).


. See note 13 supra.


. City of Philadelphia v. Chas. Pfizer & Co., 345 F.Supp. 454, 484 (S.D.N.Y.1972).


. The court assigned a reasonable hourly rate of compensation for each attorney in the Kohn and Berger firms who worked on the case, “taking into account each attorney’s legal reputation and his status as a senior partner, junior partner or associate.” 382 F.Supp. at 1005, citing Lindy Brothers I, 487 F.2d at 167. The reasonable fee for Kohn and Berger was determined to be $125/hour. Certain senior partners were compensated at a rate of $100/hour. The lowest reasonable fee for associates’ time was determined to be $35/hour. See 382 F.Supp. at 1005-06.


. 382 F.Supp. at 1023-24.


. The attorney’s fee award which we vacated in Lindy Brothers I totaled $1,374,655. 341 F.Supp. at 1090. On remand the district court determined the hourly-based reasonable value of Kohn’s and Berger’s services to be $524,-715.60 which when doubled totaled $1,049,-431.20. The addition of other non-doubled time (e. g., future time, fee time and para-professional time) increased the final fee award to $1,134,765.45. See 382 F.Supp. at 1024.


. I note with satisfaction that at least two courts of appeals have followed our lead in Lindy Brothers I in an effort to curb excessive awards of attorney’s fees in class action litigation. See City of Detroit v. Grinnell Corp., 495 F.2d 448 (2d Cir. 1974); Grunin v. International House of Pancakes, 513 F.2d 114 (8th Cir.), cert. denied, 423 U.S. 864, 96 S.Ct. 124, 46 L.Ed.2d 93 (1975). Cf. National Treasury Employees Union v. Nixon, 172 U.S.App.D.C. 217, 521 F.2d 317 (1975).


. The time-based value of services amounted to only 2% of the settlement fund.


. 382 F.Supp. at 1024. The court’s conclusion was simply stated:
[T]his court finds and concludes that . . the . . amounts determined on the basis of a reasonable hourly rate should be doubled because of the contingency and quality factors discussed hereinabove.

Id.



. Majority opinion at 117 (emphasis in original).


. In arguing to the contrary appellees quote the following paragraph of Chief Judge Seitz’s opinion in Lindy Brothers I: *
The threshold issue in antitrust cases is the defendant’s violation of the antitrust laws. If the defendant in a criminal antitrust action is convicted after a plea of not guilty, the criminal conviction is prima facie evidence of violation of the antitrust laws. 15 U.S.C. § 16 (1970). We recognize that convictions following pleas of nolo contendere are not entitled to the same evidentiary position as convictions following not guilty pleas and that even where violation of the antitrust laws is established, civil plaintiffs must prove that they were injured by the violation.
487 F.2d at 168 n.12.
With respect to the three firms that were convicted of price-fixing at trial, a finding of civil liability was all but certain. Apart from plaintiffs’ ability in a civil action to replicate the proof of wrongdoing that established guilt beyond a reasonable doubt in the criminal proceeding, plaintiffs might have been able to in*128voke collateral estoppel. See generally, Note, Section 5(a) of the Clayton Act and Offensive Collateral Estoppel in Antitrust Damage Actions, 85 Yale L.J. 541 (1976). And to say that a plea of nolo contendere is not entitled to the same evidentiary weight as a conviction or guilty plea is not to say that civil liability cannot be proved, or even that such proof will be difficult. After all, in affirming the criminal convictions of the three defendants that went to trial, Chief Judge Seitz remarked that “the cumulative effect of the Government’s case was overwhelming.” United States v. American Radiator & Standard Sanitary Corp., 433 F.2d 174, 207 (3d Cir. 1970), cert. denied, 401 U.S. 948, 91 S.Ct. 929, 28 L.Ed.2d 231 (1971).


. Majority opinion at 113.


. Id. at 117.


. Mat 116.


. See note 17 supra.


. Majority opinion at 118.


. Id. at 115-116.


. 382 F.Supp. at 1021-22. The district court’s entire discussion of this difficult question was as follows:
From a review of these written materials and from personal observations, this Court concludes that petitioners have exhibited an unusual degree of skill in conducting these proceedings. They were aggressive and imaginative throughout. Because the work has been efficient and of an atypical quality, the aggregate hourly compensation should be increased. Indeed, the total amount of time spent by petitioners in this case is relatively low when one considers what was accomplished and the number of years that have elapsed since the litigation was commenced. Certainly, economy of effort should not be penalized. Less experienced and less skillful attorneys would undoubtedly have expended much more time in achieving the same result than did petitioners. Id. at 1022.


. Majority opinion at 118.


. Majority opinion at 115 n.ll.


. I refer to the statement:
“Because we view the foregoing as an implementation of the Lindy I formulation, rather than as a modification thereof, we will require that it be employed only for those fee applications not already adjudicated in the district courts.” Id. at 118.


Includes 100 hours of future time at $100/hour